Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of Royal Dutch Shell plc of our report dated March12, 2014, relating to the financial statementsand the effectiveness of internal control over financial reportingof Royal Dutch Shell plc, which appears in Royal Dutch Shell plc’s Annual Report on Form 20-F (File No.001-32575) for the year ended December31, 2013. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP London, United Kingdom December 15, 2014
